Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in reply to the correspondence filed on September 17, 2021. In this correspondence, Applicant amended claims 1, 12, and 18. 
Claims 6,9,10,15 and 21 are cancelled.
Claims 1-5, 7, 8,11- 14, 16-20, 22-23  are pending and have been found allowable.

Allowable Subject Matter
Claims 1-5, 7, 8,11- 14, 16-20, 22-23  are allowed.

The pending 112 (a) is withdrawn. The Applicant’s amendments are persuasive.

Applicant’s amendments and arguments relating to the rejection under 35 U.S.C. 103 are persuasive. 

REASONS FOR ALLOWANCE

Claims 1-5, 7, 8,11- 14, 16-20, 22-23  are allowable.

Regarding the 35 U.S.C. 112 (a).  Applicant's amendments are sufficient to overcome the 112 rejection of claim 1, 12 and 18, and thus, the 112 rejection is withdrawn.

The following is an examiner’s statement of reasons for allowance:


Claim Rejections - 35 USC § 103

The closest prior art include Akolkar (US 9,531,604 B2)  and in view of and Matsubayashi (US2003/0093670 A1), Lucivero (US 2002/0063877 A1) and Cormack  (US 8,713,023 B1)  and in further view of Garg (2013, Workload Analysis and Demand Prediction for the HP ePrint Service); however, the combined teachings of these references do not teach the specific ordered sequence of the limitations of claim 1 (and similarly claims 12 and 18).  Further, for at least the reasons Applicant argues in pages 14 of the Applicant’s filing dated September 17, 2021. That Akolkar, Matsubayashi, and Lucivero, either alone or in combination, do not teach or disclose that, “…  determine a combined predicted importance based upon the user profile importance and the predicted importance; determine that the user misstated importance of the new report in the reason for requesting the new report and adjust the predicted completion time for the new report to lower a prioritization of the new report by: 2AMENDMENT IN RESPONSE TO THE NON-FINAL OFFICE ACTION MAILED JULY 21, 2021 APPLICATION No. 15/954,754 determining  a number of attempts of the user to misstate importance of the new report and the prior reports in the reason for requesting the new report in the user comment for the new report and in the reasons for requesting the prior reports in the user comments for the prior reports; determining a delay based on the number of attempts of the user to misstate importance of the new report and the prior reports, wherein the delay increases as the number of attempts increases; …”, as recited in claims 1, 12 and 18.

	Examiner cites to reference Akolkar (US 9,531,604 B2)  and in view of and Matsubayashi (US2003/0093670 A1), Lucivero (US 2002/0063877 A1) and Cormack  (US 8,713,023 B1)  and in further view of Garg (2013, Workload Analysis and Demand Prediction for the HP ePrint Service), however, these references do not teach the specific ordered sequence of limitations of  “… determine that the user misstated importance of the new report in the reason for requesting the new report and adjust the predicted completion time for the new report to lower a prioritization of the new report by: 2AMENDMENT IN RESPONSE TO THE NON-FINAL OFFICE ACTION MAILED JULY 21, 2021 APPLICATION No. 15/954,754 determining  a number of attempts of the user to misstate importance of the new report and the prior reports in the reason for requesting the new report in the user comment….” as recited in independent claims 1, 12 and 18 nor otherwise cure the deficiencies of Akolkar, Matsubayashi, Lucivero, Cormack  (US 8,713,023 B1)  and in further view of Garg.
	
In addition, Examiner cites to the following additional references,  Garg (2013, Workload Analysis and Demand Prediction for the HP ePrint Service) disclosing “… bottleneck of ePrint and detailed trace events for tracking the state and processing time of each print job through the system … causes error processed jobs could not be printed at remote printer… ”.  Garg does not teach the specific ordered sequence of limitations of independent claims 1, 12 and 18 nor otherwise cure the deficiencies of Akolkar, Matsubayashi,  Lucivero and Cormack.

Moreover, since the specific ordered combined sequence of claim elements recited in claim 1, 12 and 18 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional reference(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Akolkar, Matsubayashi,  Lucivero and Cormack and/or any other additional reference(s) would be improper to teach the claimed invention.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624